                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                     )
                                                 )
                Plaintiff,                       )                      2:20-CR-65
                                                 )
        vs.                                      )
                                                 )
                                                 )
  EMORY Q. JACKSON
                                                 )
                                                 )
                Defendant.
                                                 )


                                           ORDER
               The parties previously filed a Joint Notice Regarding Outstanding Evidentiary

  Issues [Doc. 55] as directed by the Court’s prior Order [Doc. 33]. An evidentiary hearing was

  then set for February 12, 2021. The hearing is reset for Monday, February 22, 2021 at 9 a.m.

  As previously noted, Defendant’s presence is REQUIRED at the hearing.

 SO ORDERED:

                                            /s Cynthia Richardson Wyrick
                                            United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 58 Filed 02/09/21 Page 1 of 1 PageID #: 219
